Case 18-10643-elf   Doc 175-7 Filed 06/09/21 Entered 06/09/21 11:56:17   Desc
                    Exhibit G: 02-18-2021 letter Page 1 of 2




                         Exhibit“G”
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
    Case 18-10643-elf       Doc 175-7 Filed 06/09/21 Entered 06/09/21 11:56:17                 Desc
                            Exhibit G: 02-18-2021 letter Page 2 of 2

Law Office of David A. Scholl
512 Hoffman Street
Philadelphia, PA. 19148
610-550-1765
215-316-0175

February 18, 2021

Lorraine Gazzara Doyle, Esquire
Friedman Vartolo, LP
1325 Franklin Avenue, Suite 230
Garden City, NY 11530
Also sent by email to Bankruptcy@FreidmanVartolo.com

Re: In re Tatyana Mazik, Bankr. No. 18-10643 (Bankr. E.D. Pa.)

Dear Lorraine:

                This letter is directed to you in response to your letter to me dated February 5, 2021,
relating to the status of my above-named client’s home mortgage of 1269 Waller Drive., Huntingdon
Valley, PA. 19006. Please note initially that this letter was not received by us until February 11, 2021,
and no attempt was made to send it by email to my email address, judgescholl@gmail.com, well
known to you and other counsel employed by your firm.

               The letter recites that the Debtor was denied a loan modification on August 20, 2020. It
also demands payment of $79,457.03, reflecting 21 allegedly-delinquent payments. This latter demand
was revised in a telephone message of February 16, 2021, from your assistant “January,” who stated
that your client demanded ten payments, which would approximate $28,000.

               Our replies are that there was no denial on the loan modification application of Ms.
Mazik at any time. In any event, Ms. Mazik is prepared to execute the proposed loan modification
immediately. We also deny that ten payments are due. On several occasions, Ms. Mazik requested a
forbearance of her mortgage payments due to loss of employment of she and her husband due to the
pandemic. She never received a response to her requests. Those requests should have resulted in
forbearance for at least some of the ten requested payments, Ms. Mazik is also prepared to remit five
payments to your company forthwith. These actions should cure all of the alleged delinquencies of the
Consent Order of November 21, 2018.

               Please advise my client and me immediately by email if you nevertheless proceed to file
any Certification of Default of the Consent Order in order that we can file our Objections thereto.
Thank you for your anticipated cooperation.

                                                            Sincerely,



                                                            DAVID A. SCHOLL
Cc: Ms. Tatyana Mazxik
